DETAILED ACTION
Status of Application
Receipt of the response to the non-final office action, the amendments to the specification and claims as well as applicant arguments/remarks, filed 03/30/21, is acknowledged.  Amendments to the specification have been entered.
Claims 1-8 and 11-18 are pending in this action.  Claims 9 and 10 have been cancelled previously.  Claims 1-6, 8, 11-17 have been amended.  New claim 18 has been added.  No new matter was added.  Claims 1-8 and 11-18 are currently under consideration.
Any rejection or objection not reiterated in this action is withdrawn.
The previous Non-Final Office Action, mailed on 12/31/2020, has been withdrawn, because upon consideration of references cited in the information disclosure statement, filed 02/05/2020, without translation, a new ground(s) of rejection is made in view of Yoshimune, JP 62126111A, translated.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
This application is a 371 of PCT/US2018/026081, filed July 10, 2018, which claims benefit of foreign priority to JP2017-155875, filed August 10, 2017.  No English translations of the certified copy of foreign priority application has been received.  Failure to provide a certified translation may result in no benefit being accorded for the non-English application. 

Inventorship
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Information Disclosure Statement
The information disclosure statement, filed 05/13/2021, is acknowledged and has been considered.  Please see the attached initialed PTO-1449.
The information disclosure statement does not include Certificate Statement and Privacy Act Statement (MPEP 609), and/or does not have a signature of the applicant or representative that is required in accordance with CFR 1.33.  

Claim Rejections - 35 USC § 102(a)(1)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 4-8, 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshimune, JP 62126111 (translation).

    PNG
    media_image1.png
    86
    118
    media_image1.png
    Greyscale
Yoshimune teaches hair cosmetic compositions that can be used as hair rinse agents, hair conditioners, hair lotions, etc. for hair treatment that includes a rinsing step (Pages 13, 18 as applied to claims 1, 7, 8), wherein said compositions include:

    PNG
    media_image2.png
    86
    188
    media_image2.png
    Greyscale
0.1-5 wt% of a quaternary ammonium salt (shown on the right), wherein R1 and R2 are alkyl groups having 14-24 carbon atoms; R3 and R4 are methyl groups, ethyl groups; and X- is an anion (Claim 2; Pages 5-7 as applied to claims 1-3, 6, 18);
0.01-5 wt% of one or more types of a linear dimethylpolysiloxane (represented by formula II; shown on the right) having degree of polymerization (m) from 3 to 350 (Claim 2; Pages 7-9 as applied to claims 1-2, 4-6, 18), i.e., having a molecular weight as instantly claimed (see Pienkowska cited herein). 
With regards to the claimed inherent property (i.e., a receding contact angle), it is noted that the prior art teaches compositions that are substantially the same as the composition recited by the instant claims.  If the compositions are physically the same they must have the same properties.  Products of identical chemical compositions cannot have .

Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimune, JP 62126111 (translation), in view of Bolich et al., EP 0035899 (hereinafter referred to as Bolich), and Fukuchi, US 5,888,488, in view of Noe, US 4,976,956.
The teaching by Yoshimune is outlined above.  Yoshimune teaches that in addition to the above-described essential constituents, the compositions may optionally include additional additives/ingredients such as (i) oils;  (ii) propylene glycol, glycerin (identified in the instant specification as polyhydric alcohol);  (ii) stearyl alcohol (identified in the instant specification as aliphatic alcohol);  (iii)  polymers other than silicone or proteins, etc. (Pages 9-11 as applied to claims 12-15). 
Yoshimune does not teaches the compositions may include a silicone other than the dimethylpolysiloxane (claims 11), other additives as disclose in claim 16, and/or surfactant (claim 17).

    PNG
    media_image1.png
    86
    118
    media_image1.png
    Greyscale
Bolich teaches hair conditioning compositions in form of emulsion (Claims 1-10; Page 3) that may include:

    PNG
    media_image2.png
    86
    188
    media_image2.png
    Greyscale
0.05-4 wt% of a quaternary ammonium salt (shown on the right), wherein R1 and R2 are alkyl groups having 1-22 carbon atoms; R3 and R4 are alkyl groups having 1-3 carbon atom; and X- is an anion (Pages 5, 6);
1-13 wt % of a linear dimethylpolysiloxane (here as volatile silicone agent; shown on the right) wherein m is from 1 to 7 (Pages 3-4). 
Bolich also teaches that said compositions may include 0.1-8 wt% of water soluble polymer/thickener other than silicon or protein (Claim 2; Pages 3, 5); silicones other than dimethylpolysiloxane (Page 9); oils and/or oil components, e.g., liquid paraffin, isopropyl mirystate, etc. (Page 9); cetyl alcohol (identified in the instant specification as aliphatic alcohol; Page 9).  

    PNG
    media_image1.png
    86
    118
    media_image1.png
    Greyscale
Fukuchi teaches hair cosmetic compositions (e.g., a cream) for imparting a conditioning effect to hair by hair treatment including a rinsing step with water (Col. 5, Lns. 29-34; Col. 10, Lns. 58-61), wherein said compositions include:
0.1-5 wt% of a quaternary ammonium salt (shown on the right), wherein R1 is an alkyl group having 14-22 carbon atoms, R2, R3, R4 is an alkyl group having 1-3 carbon atoms (Col. 2, Lns. 6-19 and 33-40);

    PNG
    media_image2.png
    86
    188
    media_image2.png
    Greyscale
linear dimethylpolysiloxane (shown on the right) wherein m is from 0 to 650, e.g. having a viscosity of 5 cs (Col. 4, Lns. 37-46; Examples). 
Fukuchi teaches that said compositions may also include: (i) 0.1-10 wt% of high molecular weight silicones (i.e., other than dimethylpolysiloxane; Col. 2, Lns.23-40); and/or additions components such as oils, propylene glycol or glycerin (identified in the instant specification as polyhydric alcohols), polymers, surfactants, natural extracts, 0.4 wt% of stearyl alcohol (identified in the instant specification as aliphatic alcohol; Col. 5, Lns. 9-29; Examples).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use/include additives as taught by Bolich and Fukuchi preparing hair treatment compositions as taught by Yoshimune, because it is prima facie obvious to combine compositions, each of which is taught by the prior art to be useful for the same purpose, in order to form a composition to be used for the very same purpose.  MPEP 2144.06.  In the present case, the cited prior art teaches hair conditioning compositions that are stable, can be applied to various types of hair providing smoothness and luster to hair, as well as an protection of hair from physical damage, e.g., caused by brushing.
With regards to the concentrations as instantly claimed, it is noted that the differences in experimental parameters such as concentration of compounds in a solution/formulation will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such parameter is critical.  The determination of suitable or effective concentration/composition can be determined by one of ordinary skill in the art through the use of routine or manipulative experimentation to obtain optimal 

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Noe, US 4,976,956 - teaches hair conditioning compositions that include at least 0.35 wt% of quaternary ammonium salts having (i) two long chain alkyl groups containing 8-18 carbon atoms, and two remaining substituents of the quaternary nitrogen of the quaternary ammonium salts are methyl groups (Col. 7, Lns. 7-53; Col. 9, Lns. 5-53);  (ii)  0.1-2 wt% of low molecular weight dimethylpolysiloxanes (Col. 12, Lns. 62 – Col. 13, Ln. 65), and other additives, e.g., oils, propylene glycol, stearyl alcohol, surfactants, etc. (Col. 12, Lns. 34-37; Col. 16, Ln. 5 – Col. 17, Ln. 33).  

Conclusion
No claim is allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672.  The examiner can normally be reached on 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615